Elliott, J.
A plea of former adjudication is not sustained by a production of the entry of judgment, without any other part of the papers or record. Eor some purposes it is sufficient to give in evidence the entry of judgment alone, but more is required where the defence of former recovery is pleaded, and an issue is joined upon it in due form. 1 Whart. Ev., section 822.
As the only record evidence offered by the appellant was the docket entry of the justice before whom the judgment relied on was rendered, there was not sufficient evidence to sustain the defence of former recovery, and appellant is not in a situation to successfully complain of the verdict of the jury.
Judgment affirmed.